DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/2021 has been entered. 
Terminal Disclaimer
The terminal disclaimer filed on 4/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US App. No. 16064897 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Status
An amendment, filed 4/14/2021, is acknowledged.  Claims 27-29, 43-44, and 46-47 are amended; Claims 53-54 are newly added. No new matter is present.  Claims 27-54 are currently pending.
The rejection of Claims 28-29 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments to the claims.
Allowable Subject Matter
Claims 27-54 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach a method of heat treatment comprising: a first cooling step comprising transferring heat, in a laminar or turbulent flow regime according to the claimed formula, between a non-metallic or metallic .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A HEVEY/Primary Examiner, Art Unit 1735